Citation Nr: 1200193	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left foot heel spurs.

2. Entitlement to service connection for acne with scars.

3. Entitlement to service connection for residuals of a cesarean section scar. 

4. Entitlement to service connection for back pain, to include as secondary to residuals of a cesarean section scar, also claimed as low back pain.

5. Entitlement to service connection for urinary tract infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the 	Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Waco, Texas, hence, that RO now has jurisdiction over the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the record reflects that the Veteran's dates of active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA) subsequent to the period of active duty from December 1986 to March 1989 are not clearly of record. On an April 2008 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran noted that she entered reserve service in 1993 and a May 1994 service treatment record shows the Veteran's department/service as the Army Reserves. However, the service treatment records currently associated with the claims file document the Veteran's VA outpatient treatment from April 1989 to October 2007, some of which note A. N., her spouse, as the sponsor and her unit as "wife USA sergeant (SGT)." In order to properly adjudicate the claims on appeal, all periods of active duty, ACDUTRA, and/or INACDUTRA after March 1989 must be verified.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the United States Army Reserves, in order to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA subsequent to the period of active duty from December 1986 to March 1989. If necessary, the Veteran should be requested to provide any assistance. Service records providing points are not helpful in this regard. All verified periods of service and responses received must be documented and associated with the claims file. All service personnel records and any additional service treatment records during the Veteran's verified military service should also be obtained and associated with the claims file.

2. After accompanying any other development deemed appropriate, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


